Case 3:21-cv-00053-JPB-RWT Document 11 Filed 06/14/21 Page 1 of 3 PageID #: 45



                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                                    Martinsburg




WAYNE THOMAS JOHNSON,

                             Plaintiff,

              V.                                           Civil Action No.: 3:21 -CV-53
                                                           Judge Bailey
OFFICER HACKNEY;
WARDEN HUDGINS,

                             Defendants.


                        MEMORANDUM OPINION AND ORDER

      The plaintiff, Wayne Thomas Johnson, a federal inmate incarcerated at USP

Hazelton, filed this action prose on April 12, 2021 [Doc. 1]. The plaintiff has also applied

to proceed in forma pauperis pursuant to 28 U.S.C.     §   1915(b) [Doc. 2].

      The Prison Litigation Reform Act of 1995 (“PLRA”) provides that a sanction shall be

imposed on those prisoners who file meritless lawsuits repeatedly. The sanction is that

such prisoners lose the right to proceed without prepayment of fees and costs.

       In no event shall a prisoner bring a civil rights action or appeal a judgment in

       a civil action or proceeding under this section if the prisoner has, on 3 or

       more occasions, while incarcerated or detained in any facility, brought an

       action or appeal in a court of the United States that was dismissed on the

       grounds that it is frivolous, malicious, or fails to state a claim upon which

       relief may be granted, unless the prisoner is under imminent danger of

       serious physical injury.
Case 3:21-cv-00053-JPB-RWT Document 11 Filed 06/14/21 Page 2 of 3 PageID #: 46



 28 U.S.C.   §   1915(g); see also Ashley v. E. Dilwoflh, 147 F.3d 715 (6th Cir. 1998)

(“Section 1915(g) denied the installment payment method to those prisoners who have had

three previous cases or appeals dismissed as frivolous, malicious, or for failure to state a

claim upon which relief can be granted (‘three strikes’).’).

         Consequently, “the proper procedure is forthe district court to dismiss the complaint

without prejudice when it denies a prisoner leave to proceed in forma pauperis pursuant

to the 3 strikes provision of 1915(g). The prisoner cannot simply pay the filing fee after

 being denied in forma pauperis status. He must pay the filing fee at the time he initiates

the suit.” Dupree v. Palmer, 284 F.3d 1234, 1237 (11th Cir. 2002); see also Finley v.

Doe, 2008 WL 2645472 (S.D. W.Va. June 30, 2008) (Johnston, J.).

         The undersigned’s review of PACER, the nationwide database maintained by the

federal courts, indicates that at least three of the plaintiffs prior civil cases qualify as strikes

under this provision. See Johnson v. N.C. Dept. of Corrections, 2001 WL 34704467

(4th Cir. 2001)(dismissed as frivolous); Johnson v. Smirnoff Distillery, 125 Fed.Appx.

971 (10th Cir. 2005) (“the strict court’s dismissal counts as a strike, as will this dismissal”);

Johnson v. Buckley, Civil Action No. 1 :00-CV-802-WLO (M.D. N.C. Oct. 5, 2000)

(dismissed as frivolous pursuant to 28 U.S.C.      §   191 5(e)(2)(B)); Johnson v. Fuquay, Civil

Action No. 1 :00-CV-1 200-WLO (M.D .N.C. Jan. 18.2001) (dismissed as frivolous pursuant

to 28 U.S.C.     §   1915(e)(2)(B)); Johnson v. Fuquay, Civil Action No. 1:01-cv-702-WLO

(M.D. N.C. January 2,2002) (dismissed as frivolous pursuantto 26 U.S.C.           § 191 5(e)(2)(B);
Johnson v. North Carolina Prisoner Legal Services, Civil Action No. 5:01-CT-508-H

(E.D. N.C. Feb. 25, 2002) (dismissed as frivolous), affd, 23 Fed.App’x. 179 (4th Cir.

2002).
Case 3:21-cv-00053-JPB-RWT Document 11 Filed 06/14/21 Page 3 of 3 PageID #: 47



        In addition, the plaintiff has been advised on at least three prior occasions that he

 has three strikes for the purposes of 18 U.S.C.   § 1915(g). See Johnson v. Jackson, Civil
 Action No. 1 :03-CV-1 31 (W.D. N.C. Sept. 24, 2003); Johnson v. Trader, Civil Action No.

 5:05-CT-250-H (E.D. N.C. Sept. 28, 2005); Johnson v. Riddick, Civil Action No.

 5:09-CT-3190-BO (E.D. N.C. Dec. 30, 2009).

        While the PLRA includes an exception to the        § 1915(g) filing restriction if the
 prisoner is under imminent danger of serious physical injury, that exception cannot apply

 in this case. The plaintiff complains that one defendant sexually harassed him. Nothing

 in the plaintiff’s complaint raises a credible allegation of imminent danger of serious

 physical injury.

        Accordingly, it is hereby ORDERED that the plaintiffs Motion to Proceed in forma

 pauperis [Doc. 2] be DENIED, and the plaintiffs complaint [Doc. 1] be DISMISSED

 WITHOUT PREJUDICE to his right to file a new complaint along with the appropriate filing

 fee.

        The Clerk is DIRECTED to send a copy of this Memorandum Opinion and Order to

the plaintiff by certified mail, return receipt requested, to his last known address as shown

on the docket.

        DATED: June 14, 2021.



                                               JRESTCLEY
                                                U  STATES DISTRICT JUDGE
                                                                                 SC
